    Case 19-40292           Doc 54     Filed 02/29/20 Entered 02/29/20 23:43:08                   Desc Imaged
                                      Certificate of Notice Page 1 of 2
Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT


Eastern District of Texas

Suite 300B
660 North Central Expressway
Plano, TX 75074

                                       Bankruptcy Proceeding No.: 19−40292
                                                   Chapter: 13
                                            Judge: Brenda T. Rhoades

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Joseph John Kubala III                                    Erin Colleen Kubala
   aka J.J. Kubala                                           3505 Spruce Street
   3505 Spruce Street                                        Royse City, TX 75189
   Royse City, TX 75189
Social Security / Individual Taxpayer ID No.:
   xxx−xx−6252                                               xxx−xx−7868
Employer Tax ID / Other nos.:


PLEASE TAKE NOTICE that a hearing will be held at

Plano Bankruptcy Courtroom, 660 N. Central Expressway, Third Floor, Plano, TX 75074

on 3/18/20 at 01:00 PM

to consider and act upon the following:

Hearing Set (RE: related document(s)51 Motion for Relief from Automatic Stay With Waiver of 30−Day Hearing
Requirement As To 3505 SPRUCE STREET, ROYSE CITY, TX 75189 Filed by Freedom Mortgage Corporation
(Attachments: # 1 Affidavit # 2 Exhibit # 3 Proposed Order) filed by Creditor Freedom Mortgage Corporation).
Hearing scheduled for 3/18/2020 at 01:00 PM at Plano Bankruptcy Courtroom. (mb)
Dated: 2/27/20

                                                            Jason K. McDonald
                                                            Clerk, U.S. Bankruptcy Court
          Case 19-40292            Doc 54       Filed 02/29/20 Entered 02/29/20 23:43:08                         Desc Imaged
                                               Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                                 Eastern District of Texas
In re:                                                                                                     Case No. 19-40292-btr
Joseph John Kubala                                                                                         Chapter 13
Erin Colleen Kubala
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0540-4                  User: admin                        Page 1 of 1                          Date Rcvd: Feb 27, 2020
                                      Form ID: 100                       Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 29, 2020.
db/jdb         +Joseph John Kubala, III,    Erin Colleen Kubala,    3505 Spruce Street,
                 Royse City, TX 75189-6228
cr             +Freedom Mortgage Corporation,    14841 Dallas Parkway, Suite 425,    Dallas, TX 75254-8067
cr             +Hunt County,   Linebarger Goggan Blair & Sampson LLP,     c/o Melissa L. Palo,
                 2777 N. Stemmons Freeway,    Suite 1000,    Dallas, Tx 75207-2328
cr             +Rockwall CAD,   Linebarger Goggan Blair & Sampson, LLP,     c/o Melissa L. Palo,
                 2777 N. Stemmons Frwy,    Suite 1000,    Dallas, TX 75207-2328
cr             +Woodland Creek of Royse City,    c/o Riddle and Williams,    3811 Turtle Creek Blvd,   Suite 500,
                 Dallas, TX 75219,    US 75219-4497

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 29, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 27, 2020 at the address(es) listed below:
              Carey D. Ebert    on behalf of Trustee Carey D. Ebert, ECFch13plano@ch13plano.com
              Carey D. Ebert,    ECFch13plano@ch13plano.com
              Chandra Dianne Pryor    on behalf of Creditor    Freedom Mortgage Corporation
               chandra.pryor@bonialpc.com
              Gregory W. Mitchell    on behalf of Debtor Joseph John Kubala, III greg@mitchellps.com
              Gregory W. Mitchell    on behalf of Joint Debtor Erin Colleen Kubala greg@mitchellps.com
              John Schlotter     on behalf of Creditor   Freedom Mortgage Corporation
               bankruptcyecfmail@mccalla.com, john.schlotter@mccalla.com
              Lance E. Williams    on behalf of Creditor    Woodland Creek of Royse City
               lwilliams@riddleandwilliams.com, ashanks@riddleandwilliams.com
              Melissa L. Palo    on behalf of Creditor   Rockwall CAD lisa.cockrell@lgbs.com,
               Julie.wilson@lgbs.com
              Melissa L. Palo    on behalf of Creditor   Hunt County lisa.cockrell@lgbs.com,
               Julie.wilson@lgbs.com
              Michael Zientz     on behalf of Creditor   Freedom Mortgage Corporation txed@mwzmlaw.com
              Stephen Wu     on behalf of Creditor   Freedom Mortgage Corporation swu@mwzmlaw.com,
               txed@mwzmlaw.com
              US Trustee   USTPRegion06.TY.ECF@USDOJ.GOV
                                                                                              TOTAL: 12
